Order insofar as appealed from reversed on the law, without as costs. The findings of fact are affirmed. The statutory disqualification is confined to the acceptance or the holding of the incompatible public office and not to the candidate’s nomination or his right to be elected to such office. Beldock, Acting P. J., Hallinan and Kleinfeld, JJ., concur; Murphy and Ughetta, JJ., dissent and vote to affirm on the authority of Matter of Burns v. Wiltse (303 N. Y. 319) and upon the opinion of the learned Justice at Special Term. [8 Misc 2d 429.]